Citation Nr: 0423778	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation for residuals of a total 
abdominal hysterectomy pursuant to 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1981, August 1985 to August 1986, and from October 1989 to 
October 1990.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

This case was the subject of an April 2004 hearing before the 
undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part. 


REMAND

In March 1999, the veteran was seen at VA for very heavy 
gynecological bleeding.  She was seen by a VA physician whose 
diagnoses were 1) hyperthyroidism and 2) perimenopausal with 
ovulatory withdrawal bleeding vs. abnormal uterine bleeding.  
The physician scheduled the veteran for a vaginal ultrasound 
to rule out endometrial hyperplasia.

In July 1999, the veteran underwent a VA pelvic echogram at 
the Loma Linda, California, VA Medical Center, as ordered by 
a VA physician and VA clinician L.V., based on a history of 
abnormal uterine bleeding, and for the purpose of ruling out 
endometrial hyperplasia.  A detailed description of the 
findings was included in the radiologist's report, to include 
a 4.3 by 5.8 cm. lower echoic mass in the lower posterior 
wall of the uterus consistent with fibroids of the uterus.  
The radiologist's summary impression was fibroids of the 
uterus.  In the Primary Diagnostic Code field of the report 
was the notation "ABORMALITY, ATTN. NEEDED."  

In September 1999, the veteran did not appear for an 
appointment with Loma Linda VAMC Module 3 clinician L.V., and 
the appointment was to be rescheduled.  

In November 1999, the veteran saw Loma Linda VAMC Module 3 VA 
clinicians E.D. and B.R., with complaints of loose stools and 
dizziness, and was treated for hyperthyroidism.  
Genitourinary and gynecological examination was deferred, and 
the veteran was noted to have had pelvic and pap laboratory 
studies done in March 1999.  

In December 1999, the veteran was scheduled to see Loma Linda 
VAMC clinician L.V., but did not show and the appointment was 
to be rescheduled.  Approximately two weeks later in December 
1999, the veteran did appear for an appointment with Loma 
Linda VAMC  Module 3 clinician L.V., complaining of a stiff 
neck.  The 1 1/2 page treatment report, including a review of 
systems, includes no notation with respect to the veteran's 
gynecological condition.  The veteran was treated for 
hyperthyroidism.  She was not referred for further treatment 
or examination.  In February 2000 and again in June 2000 the 
veteran did not appear for VA appointments with VA Loma Linda 
Module 3 clinician L.V.  

In February 2001, the veteran was seen for a follow-up of her 
pelvic ultrasound.  She was noted to have had a normal 
mammogram and a normal pap smear in 1999.  There was a 
notation of the July 1999 VA radiological findings of 
fibroids, and the February 2001 assessment by VA clinician 
S.S., MD, was abnormal uterine bleeding most likely secondary 
to fibroids.  Days later, she went to Kaiser Permanente for 
further treatment and by history "saw no need to return to 
[the VA] clinic."

In June 2001, under the care of Kaiser Permanente, the 
veteran underwent a total abdominal hysterectomy and 
bilateral salpingo-oophorecomty as treatment for a 
symptomatic large uterine fibroid.  According to the 
operative report, a recent ultrasound had shown a large 
fundal fibroid of approximately 9 x 8 cm.

The veteran asserts that she was not notified by VA of the 
July 1999 VA findings of fibroids until she discovered the 
records herself after becoming an employee of the VA Loma 
Linda Medical Center.  The VA treatment records appear to 
indicate that the July 1999 radiological findings of fibroids 
were first discussed with her in February 2001, at which time 
she sought prompt medical treatment at Kaiser Permanente.  
The veteran a contends that had she been notified promptly of 
her fibroids in July 1999, rather than having become aware of 
the findings in February 2001, she could have received 
treatment which would have precluded the need for a total 
abdominal hysterectomy under the care of Kaiser Permanente in 
June 2001.

As there is nothing in the record to contradict or cast 
substantial doubt on the veteran's assertion that she was not 
notified of the July 1999 VA findings of fibroids until 
February 2001, the Board finds that the case should be 
adjudicated in a manner so as to  determine whether any 
consequent delay in treatment for her fibroids has resulted 
in additional disability, and if so, whether such lack of 
notification or failure to timely treat the condition 
constitutes carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance in fault on the part 
of VA in furnishing medical treatment.  See 38 U.S.C.A. 
§ 1151 (West 2002).

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim for compensation 
pursuant to 38 U.S.C.A § 1151 of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
her possession that pertains to her 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination with a physician 
specializing in gynecology for the purpose 
of taking any relevant  history from the 
veteran and determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
the veteran has additional disability due 
to the delay in treatment caused by her 
lack of notification that she had 
fibroids, as found by VA echography in 
July 1999, until February 2001.  

In particular, the reviewing gynecologist 
should take note that the July 1999 VA 
imaging showed a mass of 4.3 by 5.8 cm 
consistent with fibroids, while shortly 
prior to total hysterectomy in June 2001 
her fibroid mass was shown by imaging to 
be 9 X 8 centimeters.  The physician 
should specifically indicate if prompt 
notification and treatment in July 1999 
would, at least as likely as not, have 
precluded the need for a total 
hysterectomy.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the VA treatment 
records dated form March 1999 to February 
2001, the July 1999 VA imaging studies 
including an impression of fibroids, and 
Kaiser Permanente records of treatment 
through the date of her June 2001 total 
hysterectomy.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
on appeal with consideration of all of 
the evidence added to the record since 
the Statement of the Case (SOC) issued in 
December 2002.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2002 SOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



